  Case 2:12-cv-02028-JDT Document 35 Filed 07/20/20 Page 1 of 2                       PageID 818




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

STEVEN HOLLIS KNOX,                                )
                                                   )
       Plaintiff,                                  )
                                                   )
VS.                                                )           No. 12-2028-JDT
                                                   )
MICHAEL J. ASTRUE,                                 )
                                                   )
       Defendant.                                  )
                                                   )


      ORDER GRANTING MOTION FOR ATTORNEY FEES UNDER 42 U.S.C. § 406(b)


       This Court reversed the Commissioner of Social Security’s determination that Plaintiff

Steven Hollis Knox was not disabled and remanded the case for additional administrative

proceedings, pursuant to sentence four of 42 U.S.C. § 405(g). (ECF No. 22.) Following the entry

of judgment, Plaintiff sought and was awarded attorney fees in the amount of $4,371.31 under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d). (ECF No. 26.) On remand to the Social Security

Administration (SSA), Plaintiff was granted benefits. Before the Court is Plaintiff’s motion for

attorney fees pursuant to the Social Security Act, 42 U.S.C. § 406(b). (ECF No. 27.) The

Commissioner has filed a response stating he is not opposed to an award of fees. (ECF No. 29.)

       Under § 406(b), in social security disability cases attorney fees may not exceed 25% of the

past-due benefits to which a claimant is entitled. The SSA generally withholds 25% of past-due

benefits for the potential payment of those fees. In this case, Plaintiff and her attorney entered into

a contingent-fee agreement at the beginning of the representation in which it was specifically

agreed that counsel would receive the 25% fee. (ECF No. 28-2 at PageID 795.) Plaintiff’s award
  Case 2:12-cv-02028-JDT Document 35 Filed 07/20/20 Page 2 of 2                      PageID 819




letter from the SSA indicates the agency withheld the sum of $9,611.50 for the payment of attorney

fees. (Id. at PageID 800.) Plaintiff asks the Court to award that amount to his attorney counsel.

        In Gisbrecht v. Barnhart, 535 U.S. 789 (2002), the Supreme Court held that, under the

Social Security Act, contingent-fee agreements should be honored by the courts as long as the

resulting fee is reasonable and there are no other factors warranting a reduction. Id. at 808. “If

consistent with ‘the character of the representation and the results of the representation achieved,’

the contingent-fee should not be disturbed.” Whitehead v. Barnhart, No. 1:04-1236-T, 2006 WL

681168, at *3 (W.D. Tenn. Mar. 14, 2006) (quoting Gisbrecht, 535 U.S. at 808.) A reduction in

the requested fee is not justified if the Court is satisfied that the representation was not

“substandard,” “that the attorney did not contribute to the accumulation of past-due benefits by

delaying resolution,” and “that approving the fee will not result in a ‘windfall’ to the attorney.”

Id. (citations omitted).

        The Court concludes that, in this case, the fee requested by Plaintiff and his counsel is

reasonable and that no reduction is justified. Therefore, pursuant to 42 U.S.C. § 406(b), the motion

for attorney fees in the amount of $9,611.50 for work done in this Court is hereby GRANTED.

Counsel is ORDERED to refund the fees previously awarded under the EAJA to Plaintiff.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
